DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.  
This action is in response to the amendment dated 3/10/2021 that was entered with the submission of the request for continued examination filed 3/10/2021.  Claim 1 is currently amended.  No claims are newly added.  No claims have been canceled.  Presently, claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Claim Rejections – 35 U.S.C. 102 section on pages 6-7 of the response filed 3/10/2021, with respect to the rejection(s) of claim(s) 1-5, 7 and 9-13 under 35 U.S.C. 102(a)(2) as being anticipated by Eisenberger et al. (US 20180112792) have been fully considered and are persuasive.  It is considered that the amendments to define that the pin is axially fixed at the stop so that axial movement of 
It is considered that the Royle reference addresses applicant’s concerns and claim language relating to an electromagnetic pressure control valve having a piston, a pin and a stop.
Further, it is considered that the Stach reference addresses applicant’s concerns and claim language relating to a cap (15; the plunger 15 is screwed into the end of the end cap 12 as disclosed in col. 3, lines 25-26) and the cap includes a pin that is received within the bore of the spool (see figure 1) wherein the pin is integral with the plunger (the piston on the pin that separates the two control chambers 9 is integral with the plunger; see at least col. 3, lines 21-24).  
Therefore, it is considered that the combination of the Royle reference and the Stach reference addresses applicant’s concerns and claim language relating to the pin is axially fixed at the stop so that axial movement of the pin along the longitudinal axis relative to the stop is eliminated in both directions of the longitudinal axis.

Since new grounds of rejection were necessitated by applicant’s amendment that was entered with the submission of the request for continued examination dated 3/10/2021, the instant Office action is made non-final.
Drawings
The drawings were received on 9/30/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pin face” in line 16.  Claim 1 also recites “a pin face” in line 10.  Is the recitation of “a pin face” in line 16 referring to the same structural element as the recitation of “a pin face” in line 10?  Is the recitation of “a pin face” in line 16 referring to a different structural element than the recitation of “a pin face” in line 10?  It appears that the recitation of “a pin face” in line 16 is referring to a different structural element than the recitation of “a pin face” in line 10 and that the recitation of “a pin face” in line 16 should be “a second pin face” in order to differentiate the recitation of “a pin face” in line 16 from the recitation of “a pin face” in line 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Royle (US 6802330) in view of Stach (US 6364280).  Claim(s) 1-5, 7 and 9 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.

Further, the Royle reference discloses wherein the stop (72) is a stationary component in operation with the pin (40) (col. 4, lines 8-10).
The Royle reference does not expressly disclose wherein the pin (40) is axially fixed at the stop so that axial movement of the pin along the longitudinal axis relative to the stop is eliminated in both directions of the longitudinal axis.
However, the Stach reference teaches a spool valve assembly having a spool (3) received within an opening of a housing (considered the combination of 4, 5 and 12) wherein the spool (3) has a bore (plunger 15 is received within the bore of the spool 3) and wherein the opening of the housing is closed by a cap (15; the plunger 15 is screwed into the end of the end cap 12 as disclosed in col. 3, lines 25-26) and the cap includes a pin that is received within the bore of the spool (see figure 1) wherein the pin is integral with the plunger (the piston on the pin that separates the two control chambers 9 is integral with the plunger; see at least col. 3, lines 21-24).  

In regards to claim 2, the combination of the Royle reference and the Stach reference discloses wherein the stop (Royle: 72; Stach: 15) is configured as a cover element that closes the receiving opening (Royle: see figure 1; Stach: see figure 1).
In regards to claim 3, the Royle reference of the combination of the Royle reference and the Stach reference discloses wherein a preload element (Royle: spring 70) is arranged between the piston (Royle: 42) and the stop (Royle: 72).
In regards to claim 4, the Royle reference of the combination of the Royle reference and the Stach reference discloses wherein the preload element (Royle: spring 70) envelops the pin (Royle: the pin 40 is located and extends through the center of the spring 70 as depicted in figure 1).
In regards to claim 5, the Stach reference of the combination of the Royle reference and the Stach reference discloses wherein the pin is integrally configured in one piece with the stop (Stach: the piston on the pin that separates the two control chambers 9 is integral with the plunger; see at least col. 3, lines 21-24).

In regards to claim 9, the Royle reference of the combination of the Royle reference and the Stach reference discloses wherein a movement gap (Royle: it is considered that a gap defines the opening in which the pin 40 is received) is configured between the piston (Royle: 42) and the pin (Royle: 40), and wherein the movement gap flow connects a first volume (Royle: considered the volume to the right of the pin that is located in communication with the cross-opening proximate the reference numeral 68 in figure 1) configured in the piston with a second volume (Royle: considered the chamber that the spring 70 is received) configured between the piston (Royle: 42) and the stop (Royle: 72).  It is considered that at least a small gap exists between the pin (Royle: 40) and the side wall of the opening within the piston (Royle: 42) since the pin (Royle: 40) is able to slide relative to the piston (Royle: 42).

Claim 8 is/are rejected under 35 U.S.C. 103 as being obvious over Royle (US 6802330) in view of Stach (US 6364280) in view of Kramer et al. (US 6948514).  Claim(s) 8 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 8, the combination of the Royle reference and the Stach reference does not expressly disclose wherein the pin and the stop are made from a synthetic material.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to manufacture the pin and the stop of the combination of the Royle reference and the Stach reference out of the synthetic material as taught by Kramer et al. reference in order convey the benefits of a synthetic material to the pin and the stop such as a light weight material with good structural strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royle (US 6802330) in view of Stach (US 6364280) as applied to claim 2 above, and further in view of Eisenberger et al. (US 20180112792).  Claim(s) 10-13 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
The applied reference (Eisenberger et al.) has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
In regards to claim 10, the Royle reference of the combination of the Royle reference and the Stach reference discloses wherein the stop element (Royle: 72; also 
The Royle reference of the combination of the Royle reference and the Stach reference does not expressly disclose wherein the cover element includes a bevel at an outer circumferential surface of the shoulder surface of the cover element.
However, the Eisenberger et al. reference teaches an electromagnetic valve having a stop (48) that constitutes a cover element over an opening in a valve housing (14) wherein the cover element includes a bevel (at 76) at an outer circumferential surface of a shoulder surface of the cover element (see figure 4) in order to provide a simplified insertion of the stop (48) for a quicker assembly (paragraph [0049], lines 1-4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the stop of the Royle reference of the combination of the Royle reference and the Stach reference with a bevel at an outer circumferential surface of the shoulder surface as taught by the Eisenberger et al. reference in order to provide a simplified insertion of the stop for a quicker assembly of the stop in the valve housing.
In regards to claim 11, the Royle reference of the combination of the Royle reference and the Stach reference does not disclose wherein the cover element includes an additional section that includes an additional bevel.
However, the Eisenberger et al. reference teaches an electromagnetic valve having a stop (48) that constitutes a cover element over an opening in a valve housing (14) wherein the cover element includes a bevel (at 76) at an outer circumferential 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the stop of the Royle reference of the combination of the Royle reference and the Stach reference with a bevel at an outer circumferential surface of the shoulder surface (i.e., an additional section of the stop) as taught by the Eisenberger et al. reference in order to provide a simplified insertion of the stop for a quicker assembly of the stop in the valve housing.
In regards to claim 12, the Royle reference of the combination of the Royle reference and the Stach reference discloses wherein the stop (Royle: 72; also considered a cover element since the stop 72 covers the opening in the valve housing) is screwed into the valve housing (Royle: col. 4, lines 6-8).
The Royle reference of the combination of the Royle reference and the Stach reference does not disclose wherein the cover element is secured by at least one clamping element at the valve housing.
However, the Eisenberger et al. reference teaches an electromagnetic valve having a stop (48) that constitutes a cover element over an opening in a valve housing (14) wherein the cover element (it is considered that the stop 48 constitutes a cover element) is secured by at least one clamping element (54) at the valve housing (see figure 3) in order to provide additional safety against disengagement of the stop (paragraph [0039], lines 6-10).
The substitution of one known element (the clamping elements as shown in the Eisenberger et al. reference) for another (the threaded connection between the stop 72 
In regards to claim 13, the Royle reference of the combination of the Royle reference and the Stach reference discloses wherein the stop (Royle: 72; also considered a cover element since the stop 72 covers the opening in the valve housing) has a face (Royle: considered the face of the stop 72 that faces away from the solenoid assembly 28) that is oriented away from the piston (Royle: 42).
The Royle reference of the combination of the Royle reference and the Stach reference does not disclose wherein the face of the cover element that is oriented away from the piston is configured convex chambered.
However, the Eisenberger et al. reference teaches an electromagnetic valve having a stop (48) that constitutes a cover element over an opening in a valve housing (14) wherein a face of the cover element (it is considered that the stop 48 constitutes a cover element) that is oriented away from the piston is configured convex cambered (at chamber 52 see figure 4) that interact with clamping elements (54) in order to provide additional safety against disengagement of the stop (paragraph [0039], lines 6-10).
The substitution of one known element (the clamping elements that interact with a convex chambered portion of the stop element at a face that is oriented away from the .

Allowable Subject Matter
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the prior art of record does not disclose or suggest an electromagnetic pressure control valve having a pin that is fixed at the stop so that a movement of the pin in a direction towards the stop is eliminated and wherein the pin is pressed into a receiving bore hole of the stop in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753